Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/12/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states “at least one sensor” then later says “the sensor” in the last stanza.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: the claim states “the mechanical connection units to effect a travel path of the body away from the platform” where it should be “affect.” Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a safety control module”  in claim 1, 3-11, 13-14, 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification, the safety control module has been interpreted to include “The safety control module 54 can be incorporated into the operational controller(s) (e.g., software or programming operated by a processor of the operational controller). In other embodiments, the control sub- system 52 can include a dedicated computer or computer-like device separate from the operational controller(s) and operating the safety control module 54 otherwise programmed (e.g., logic, machine readable instructions, software, etc.) to perform the various safety-related features or instructions described elsewhere. In yet other embodiments, the safety control module 54 is operated (e.g., programmed to) by a computer entirely apart from the AV 30; with these and related embodiments, the” [46]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724) in view of Silva  (U.S. Pub No. 20210370921)

Regarding Claim 1
	Anderson teaches

a platform comprising a battery and wheels; (“One embodiment of the present invention or SAFETY AUTOMOBILE WITH RELEASABLE COUNTER-IMPACT PASSENGER COMPARTMENT comprising an automotive chassis having the drive train components and fuel system, fuel cell or batteries integrated into the chassis, the chassis including a receiver tub area for a passenger pod, a passenger pod configured to releasably attach into the receiver tub” [5]

a body defining a passenger enclosure; (Fig 1A item 110; “This is accomplished by utilizing a carbon fiber safety pod 110 which encloses the occupants of the vehicle shown in both FIGS. 1 and 2. It should be noted that all of the occupants of the vehicle still must wear seatbelts and are protected by airbags for both front and rear passengers. The safety pod 110 is not ejected from the rest of the vehicle in low-speed impacts of less than 10 miles an hour. In impacts higher than 10 mph the safety pod 110 breaks away from a receiver tub 101 much like a ski boot breaks away from a ski when sufficient forces are applied to the ski-like binding. The safety pod 110 is then propelled out of the crash zones with the utilization of cables 240” [31]

a mechanical connection unit connecting the body with the platform, wherein the mechanical connection unit is configured to transition between a first state in which the body is attached to the platform at the mechanical connection unit and a second state in which the body is released from the platform at the mechanical connection unit; (Figure 1A-1D which shows passenger body 110 and platform made up of 100 and 101; “This is accomplished by utilizing a carbon fiber safety pod 110 which encloses the occupants of the vehicle shown in both FIGS. 1 and 2. It should be noted that all of the occupants of the vehicle still must wear seatbelts and are protected by airbags for both front and rear passengers. The safety pod 110 is not ejected from the rest of the vehicle in low-speed impacts of less than 10 miles an hour. In impacts higher than 10 mph the safety pod 110 breaks away from a receiver tub 101 much like a ski boot breaks away from a ski when sufficient forces are applied to the ski-like binding. The safety pod 110 is then propelled out of the crash zones with the utilization of cables 240” [31] The body and platform are mechanically connected and transition from a first to second state where the body is released from the platform via the mechanical connection unit.

at least one sensor carried by one of the platform and the body; (“It is also contemplated to utilize dynamic sensors to electronically deactivate the attachment mechanisms 310. The passenger pod 110 may also be attached within the receiver tub 101 using a plurality of frangible couplings 120.” [33]

a safety control module in communication with the sensor and programmed to prompt transition of the mechanical connection unit from the first state to the second state. Anderson (“the cables 240 are coiled around a shaft 260 which is energized by a torsionally coiled spring 230, an electric motor 210, and cable brakes 251 controlled by sensors and on-board computers. In a side impact crash, sensors control the rate of the release of the cable 240. In front and rear collisions this allows the safety pod 110 to be moved out of the area of collision damage.” [31] The on-board computer is the safety module which is in communication with the sensor and is prompting transition of the mechanical connection unit from the first to second state


Anderson does not explicitly teach An autonomous electronic vehicle (AV) comprising , however Silva does explicitly teach:

An autonomous electronic vehicle (AV) comprising: “The techniques and systems described herein may improve the operation and functioning of autonomous or semi-autonomous vehicles, by more accurately predicting and avoiding potential collisions with other objects moving in the environment.” [16]; “The drive system(s) 514 may include many of the vehicle systems, including a high voltage battery, a motor to propel the vehicle, an inverter to convert direct current from the battery into alternating current for use by other vehicle systems, a steering system including a steering motor and steering rack (which can be electric), a braking system including hydraulic or electric actuators, a suspension system including hydraulic and/or pneumatic components,” [88]

Silva additionally also teaches

at least one sensor carried by one of the platform and the body; (“The vehicle safety system may receive state data (also referred to as perception data) based on the sensor data captured by various systems within the vehicle 102 or external to the vehicle 102. The state data may identify a number of objects detected in the environment 100, and may include various object attributes such as object classification, size, position, pose, orientation, and state parameters for the object (e.g., velocity, yaw rate, linear acceleration, angular acceleration, etc.). Additionally or alternatively, the vehicle safety system may include one or more dedicated sensors configured to detect objects within the environment 100 in the proximity of the vehicle 102. Such sensor(s) may include sensors mounted on the vehicle 102, such as cameras, motion detectors, LIDAR, RADAR, etc.” [27]; “the perception component 522 may include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 522 may provide processed sensor data that indicates a presence of an object (e.g., entity or agent) that is proximate to the vehicle 502 and/or a classification of the object as an object type (e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.). In some examples, the perception component 522 may provide processed sensor data that indicates a presence of a stationary object that is proximate to the vehicle 502 and/or a classification of the stationary object as a type (e.g., building, tree, road surface, curb, sidewalk, unknown, etc.).” [58] Multiples sensors are present on the vehicle. Making up the at least one sensor




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to include the teachings of as taught by Silva as “This disclosure describes techniques for improving collision prediction and avoidance between a vehicle traversing an environment and other moving objects within the environment. The vehicle may include an autonomous, semi-autonomous, or manually controlled vehicle, and the moving objects may include other vehicles (e.g., cars, trucks, motorcycles, mopeds, etc.), pedestrians, bicyclists, animals, or the like.” [11]. Autonomously driven vehicles are well known in the art as they increase traffic safety due to the reduction in human error leading to collisions and avoidable accidents. It would have been obvious to one skilled in the art by the time of the effective filing date to include an autonomous drive mode of Silva within the detachable chassis vehicle system of Anderson.

Regarding claim 2
	As shown in the rejection above, Anderson and Silva disclosed the limitations of claim 1

Silva further teaches 

further comprising an operational controller programmed to autonomously operate the AV based on data from the at least one sensor. (Figure 6 602-614; “the perception component 522 may include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 522 may provide processed sensor data that indicates a presence of an object (e.g., entity or agent) that is proximate to the vehicle 502 and/or a classification of the object as an object type (e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.). In some examples, the perception component 522 may provide processed sensor data that indicates a presence of a stationary object that is proximate to the vehicle 502 and/or a classification of the stationary object as a type (e.g., building, tree, road surface, curb, sidewalk, unknown, etc.).” [58]; “the object trajectory component 540 determine a single planned trajectory for the vehicle 502 (e.g., based on planning data and map data received from the planning component 524 and maps 530), and may determine multiple perturbed trajectories for one or more other moving objects (e.g., vehicle 106) in the environment in which the vehicle 502 is operating.” [67]; “the action component 546 may determine actions for the vehicle 102 include slowing or stopping the vehicle 102 to yield to the object, changing lanes or swerving to left or right to avoid the object, and/or performing any other vehicle through the system controller(s) 528 to increase the likelihood of avoiding and/or mitigating the damage of a potential collision.” [107] System is controlled to autonomously operate based on data coming from the at least one sensor which is sensing information about the environment 

Regarding claim 13
	As shown in the rejection above, Anderson and Silva disclosed the limitations of claim 1

Anderson further teaches 

wherein the AV includes a plurality of mechanical connection units, and further wherein the safety control module is programmed to sequentially transition each two or more of the plurality of mechanical connection units from the first state to the second state.  (“the cables 240 are coiled around a shaft 260 which is energized by a torsionally coiled spring 230, an electric motor 210, and cable brakes 251 controlled by sensors and on-board computers. In a side impact crash, sensors control the rate of the release of the cable 240. In front and rear collisions this allows the safety pod 110 to be moved out of the area of collision damage.” [31] System is connected by a plurality of connection units (each cable is a connection unit, there are multiple cables). The safety control module which is the system controlling the electric motor and cable break are transitioning each of the connection from the first state to the second state which is allowing the safety pod to disconnect from the platform to be moved away to reduce damage

Regarding claim 17
	As shown in the rejection above, Anderson and Silva disclosed the limitations of claim 1

Anderson further teaches 

wherein the mechanical connection unit is configured to self-transition from the first state to the second state in response to an impact force imparted upon the body. (“In one embodiment, the energy absorbed from the front and rear shock absorbers 410 would create a hydraulic or pneumatic reaction that would break the passenger pod 110 free of its ski binding like mounts or attachment mechanisms 310 to the chassis in FIG. 5. The hydraulic or pneumatic piston has a pressure valve that senses a sufficient impact to cause the attachment mechanisms 310 to disengage.” [33] System is self-transitioning into the second, separated, state from the impact force on the body

Claim(s) 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724) and Silva  (U.S. Pub No. 20210370921) in further view of Chiku (Machine translation of JP4784535B2)

Regarding Claim 3
As shown in the rejection above, Anderson and Silva disclosed the limitations of claim 1
	Anderson further teaches

wherein the safety control module is programmed to prompt transition of the mechanical connection unit from the first state to the second state based upon a determination of [[an imminent]] collision event as implicated by the data from the at least one sensor. (“the cables 240 are coiled around a shaft 260 which is energized by a torsionally coiled spring 230, an electric motor 210, and cable brakes 251 controlled by sensors and on-board computers. In a side impact crash, sensors control the rate of the release of the cable 240. In front and rear collisions this allows the safety pod 110 to be moved out of the area of collision damage.” [31]

Anderson and Silva does not explicitly teach transitioning based upon a determination of an imminent collision event. However, Chiku does teach

wherein the safety control module is programmed to prompt transition of the mechanical connection unit from the first state to the second state based upon a determination of an imminent collision event as implicated by the data from the at least one “In this way, when a collision is predicted, before the vehicle collides with the collision object, the passenger compartment is moved in the direction opposite to the traveling direction, the speed of the passenger compartment is reduced, and the movement of the passenger compartment Since the impact of the collision is applied to the passenger compartment with the energy reduced, the collision energy applied to the passenger can be effectively reduced.” Pg. 3 par 5. See pg. 3. System has a sensor which detects imminent collision and transitions the passenger compartment to a different state for improved passenger safety

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Silva to include the teachings of as taught by Chiku to improve the safety of the system by moving the passenger compartment into a crash safe mode which improves the safety of the system by transitioning to a safer configuration immediately before a collision. This would improve system safety as “an object of the present invention is to provide a vehicle safety device that can effectively reduce collision energy applied to an occupant.” Pg. 2 par 4.

Regarding Claim 4
As shown in the rejection above, Anderson, Silva, and Chiku disclosed the limitations of claim 3
	
Silva further teaches

wherein the safety control module is programmed to determine a safety path for the body response to the determination of an imminent collision event. (Figure 6 610-614 which shows the system determining there will be a collision and taking action. “At operation 614, the vehicle safety system 534 may determine one or more actions for the vehicle 102 to take, based on the collision predictions determined and/or probabilities calculated in operation 612. For example, the action component 546 of the vehicle safety system 534 may determine the actions for the vehicle 102 to take based on the prediction of an intersection (or non-intersection) and/or a collision (or no collision), the probabilities and/or confidence levels associated with the prediction, and other factors (e.g., the severity of a potential collision). In various examples, the action component 546 may determine actions for the vehicle 102 include slowing or stopping the vehicle 102 to yield to the object, changing lanes or swerving to left or right to avoid the object, and/or performing any other vehicle through the system controller(s) 528 to increase the likelihood of avoiding and/or mitigating the damage of a potential collision.” [107] System is taking responsive action of a safety path for the vehicle in response to determination of an imminent collision. When combined with Anderson and Chiku, the system would determine the safety path for the passenger compartment which would move in a way to improve passenger safety before the imminent collision. See also [105-110]

Regarding Claim 5
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to determine the safety path based upon information provided by at least one of internet- available maps and image data. (“The vehicle safety system 534 may include an object trajectory component 540 configured to determine a trajectory for the vehicle 502 and/or perturbed trajectories for other objects identifying within an environment, using the various systems and techniques described herein. In some examples, the object trajectory component 540 may receive planning data, prediction data, perception data, and/or map data from the components 522-526 to determine a planned trajectory for the vehicle 502 and perturbed trajectories for the other objects in the environment.” [64]; “The memory 518 may further include one or more maps 530 that may be used by the vehicle 502 to navigate within the environment.” [62]; “In some examples, the one or more maps 530 may be stored on a remote computing device(s) (such as the computing device(s) 550) accessible via network(s) 560. In some examples, multiple maps 530 may be stored based on, for example, a characteristic (e.g., type of entity, time of day, day of week, season of the year, etc.). Storing multiple maps 530 may have similar memory requirements, but increase the speed at which data in a map may be accessed.” [63]; System is using a map to determine future path planning which shown in claim 4 is used to determine a safety path. The maps are on a wireless network, making them an internet available map.

Regarding Claim 6
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to determine the safety path based upon information provided by at least one other AV in wireless communication with the safety control module. (“In some examples, the vehicle 502 may receive sensor data from the remote sensor system(s) 532 and/or computing device(s) 550, via the network(s) 548. The sensor data may include raw sensor data and/or processed sensor data and/or representations of sensor data. In some examples, the sensor data (raw or processed) may be sent and/or received as one or more log files.” [91]; “At operation 602, the vehicle safety system 534 may receive or determine data identifying a trajectory for a vehicle traversing an environment. The vehicle may be similar or identical to vehicle 102, and the vehicle trajectory may be the planned trajectory 104 of the vehicle 102, as discussed above. In some cases, the vehicle safety system 534 may receive the vehicle attribute for the vehicle 102 (e.g., position/location data, classification data, size data, orientation/pose data, state parameters, etc.) from the components of the vehicle computing device(s) 504, and may determine the planned trajectory for the vehicle 102 based on the vehicle attribute data” [98]; “the communication connection(s) 510 may allow the vehicle to communicate with other nearby computing device(s) (e.g., computing device(s) 550, other nearby vehicles, etc.) and/or one or more remote sensor system(s) 532 for receiving sensor data.” [85] System receives data from other AV vehicles via wireless communication which is used for trajectory planning which creates the safety paths 

Regarding Claim 7
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to continuously determine the safety path. (“the localization component 520 may include functionality to receive data from the sensor system(s) 506 to determine a position and/or orientation of the vehicle 502 (e.g., one or more of an x-, y-, z-position, roll, pitch, or yaw). For example, the localization component 520 may include and/or request/receive a map of an environment and may continuously determine a location and/or orientation of the autonomous vehicle within the map.” [57] The method is constantly running, which includes the checking for collisions and creations of safety paths as a road environment is constantly evolving and therefore must be constantly checked for safety to ensure safest vehicle operation



Regarding Claim 8
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

further comprising a steering mechanism operatively coupled to at least one of the wheels, and further wherein the safety control module is programmed to prompt operation of the steering mechanism and the mechanical connection units in a cooperative fashion to direct the body along the determined safety path. (“Vehicles may be equipped with collision avoidance systems used to detect objects in an environment and control the vehicle to avoid the objects. Collision avoidance systems may detect both stationary objects such as parked vehicles and road obstructions, and moving objects such as other vehicles, cyclists, pedestrians, and animals. For example, some collision avoidance systems operate by detecting and identifying the presence of a surface in the environment representing an object in the path of the vehicle, and then engaging the braking and/or steering systems of the vehicle to avoid colliding with the surface.” [1] Steering is connected to the wheel and the vehicle is autonomously controlled to move the body along the safety path


Regarding Claim 9
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to determine the safety path as being free of at least one of fixed obstacles, moving obstacles, and hazardous terrain. (“In various examples, the action component 546 may determine one or more actions for the vehicle 502 to take, based on predictions and/or probability determinations of a collision between the vehicle 502 another object (e.g., vehicle 106), along with other factors. The action may include slowing the vehicle to yield to the object, stopping the vehicle to yield to the object, changing lanes or swerving left, or changing or swerving lanes right, etc. Based on the determined action, the vehicle computing device(s) 504, such as through the system controller(s) 528, may cause the vehicle 502 to perform the action. In at least some examples, such an action may be based on the probability of collision, determined by the probability component 544 based on multiple perturbed trajectories for the object, as described in detail. In various examples, responsive to determining to adjust a lateral position of the vehicle, such as in a lane change to the left or to the right, the vehicle safety system 534 may cause the components 540-546 to generate an updated vehicle trajectory (or path polygon), plot additional object trajectories with respect to the updated vehicle trajectory, determine updated potential collision zones, and perform time-space overlap analyses to determine whether a collision risk may still exist after the determined action is performed by the vehicle 502.” [80] System is creating and enacting a safety path with the aim to avoid collision. Based on the probability calculated when the collision risk no longer exists, it has found the safety path free of obstacles


Regarding Claim 10
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to consider surfaces for slowing down the body by friction in determining the safety path. (“In various examples, the action component 546 may determine one or more actions for the vehicle 502 to take, based on predictions and/or probability determinations of a collision between the vehicle 502 another object (e.g., vehicle 106), along with other factors. The action may include slowing the vehicle to yield to the object, stopping the vehicle to yield to the object, changing lanes or swerving left, or changing or swerving lanes right, etc. Based on the determined action, the vehicle computing device(s) 504, such as through the system controller(s) 528, may cause the vehicle 502 to perform the action. In at least some examples, such an action may be based on the probability of collision, determined by the probability component 544 based on multiple perturbed trajectories for the object, as described in detail. In various examples, responsive to determining to adjust a lateral position of the vehicle, such as in a lane change to the left or to the right, the vehicle safety system 534 may cause the components 540-546 to generate an updated vehicle trajectory (or path polygon), plot additional object trajectories with respect to the updated vehicle trajectory, determine updated potential collision zones, and perform time-space overlap analyses to determine whether a collision risk may still exist after the determined action is performed by the vehicle 502.” [80] System is considering a surface for slowing down the vehicle/ body based on friction of using the breaks on the ground


Regarding Claim 11
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety control module is programmed to estimate and compare severity of injury for a plurality of possible paths in determining the safety path. “In certain examples, the calculation of the collision probability between the vehicle and an object also may be weighted and/or adjusted based on additional factors, such as the predicted severity of the potential collision, the physical closeness of a predicted non-collision (e.g., predicted near misses), and the consistency and reliability of the state data or sensor data associated with the object. The vehicle safety system may determine and use each of these factors as described herein to weight and/or adjust the calculations of collision predictions between the vehicle and the object. For instance, the vehicle safety system may weight potential collisions that are predicted to be severe more than less severe collisions. The vehicle safety system also may adjust the collision probability to account for near miss perturbed trajectories and/or to account for less reliable or inconsistent state data and/or state parameters associated with the object.” [21]


Regarding Claim 12
As shown in the rejection above, Anderson Silva, and Chiku disclosed the limitations of claim 4
	
Silva further teaches

wherein the safety path for the body is one of forward [[and backward]] relative to a current travel direction of the platform. “based on predictions and/or probability determinations of a collision between the vehicle 502 another object (e.g., vehicle 106), along with other factors. The action may include slowing the vehicle to yield to the object, stopping the vehicle to yield to the object, changing lanes or swerving left, or changing or swerving lanes right, etc. Based on the determined action, the vehicle computing device(s) 504, such as through the system controller(s) 528, may cause the vehicle 502 to perform the action.” [80] System creates a safety path in the forward direction relative to current travel

Chiku further teaches

wherein the safety path for the body is one of [[forward and]] backward relative to a current travel direction of the platform.(“Before the automobile A collides with the colliding object, control is performed so that the connection by the electromagnetic chuck 18 is disconnected, and the collision processing routine is ended.   When the connection between the front end plate of the vehicle body portion 12 and the passenger space chamber 16 by the electromagnetic chuck 18 is disconnected, the compression spring 20 provided on the front end plate of the vehicle body portion 12 as shown in FIG. As a result, the passenger space chamber 16 is pushed out in the backward direction opposite to the traveling direction (front direction) by the repulsive force of the compression spring 20 before the automobile A collides with the collision object. The speed of the chamber 16 is reduced” Pg. 5 par 1-2 system will create a backward safety path when needed


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724), Silva  (U.S. Pub No. 20210370921, and Chiku (Machine translation of JP4784535B2) ) in further view of Attia (U.S. Pat No.10611412)

Regarding Claim 14
As shown in the rejection above, Anderson, Silva, and Chiku disclosed the limitations of claim 13

Anderson, Silva, and Chiku does not explicitly teach wherein the safety control module is programmed to operate the mechanical connection units to effect a travel path of the body away from the platform that is non-linear with respect to a current direction of travel of the platform . However, Attia does teach

wherein the safety control module is programmed to operate the mechanical connection units to effect a travel path of the body away from the platform that is non-linear with respect to a current direction of travel of the platform. (“Generally, during normal operation of the vehicle 50, the vehicle 50 may move normally on the road and the electronic system 400 may generate readings (e.g., from the sensors 420, 430 and/or 432). The distance sensor(s) 430 may detect that the car 50 is getting closer to an object (e.g., the distance to the object is getting shorter and/or the speed provided by the vehicle speed sensor 432 may provide a high value). Once the car 50 is at a pre-defined distance (e.g., measured using the distance sensors 430) from the object and with a particular speed (measured using the vehicle speed sensor 432), the control unit 410 may send a signal to open the valve 332. Opening the valve 332 may allow the compressed air to flow from the compressor 350 to the piston 200. The compressed air may cause an extension of the piston 200. Extending the piston 200 may lift the compartment 104 from the default position. After lifting the compartment 104 a pre-determined distance (e.g., a few inches), the control unit 410 may close the valve 332, which cuts off the flowed air. For example, the piston 200 may lift the compartment 104 a few inches (e.g., 2 inches) creating a gap (e.g., the angle 210) between the chassis 102 and compartment 104 before the car hits the object (as shown in association with FIG. 14). As soon as the car 50 hits the object, the deceleration sensor(s) 420 may present a signal to the control unit 410. The signal from the deceleration sensor(s) 420 may provide information to enable the processor 440 of the control unit 410 to determine an amount of shock force. Depending on the shock force determined by the processor 440, the control unit 410 may determine whether or not to open the valve 332.” Col 14 25-60 System is programmed to change mechanical connection units in an upward direction to reduce impact force. Upward direction is non-linear to the current travel direction of the platform.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva, Chiku to include the teachings of as taught by Attia to improve the safety of the system by moving the passenger compartment into a crash safe mode which improves the safety of the system by transitioning to a safer crash configuration. “The present invention seeks to provide a solution for the multiple collision problem and the problem of passengers stopping too quickly. The present invention may ensure full safety of the passengers during front or rear collisions by providing a movable compartment. The movement of the compartment gives more distance to absorb the energy and decelerate the force of the impact slowly over time. The movement of the compartment keeps the occupants on their seats rather than allowing them to be forced forward, so that the occupants may not hit inside portions of the car (e.g., the steering wheel, dashboard, windshield, seats, etc.). Keeping the occupants in the seating of the vehicle may ensure a full protection of the internal human organs from internal damages, because the occupants do not move from their seats.” Col 1, 39-55

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724) and Silva  (U.S. Pub No. 20210370921, in further view of Yazejain (U.S. Pat No.5738378) 

Regarding Claim 15
As shown in the rejection above, Anderson and Silva disclosed the limitations of claim 1
	

Anderson and Silva does not explicitly teach wherein the mechanical connection unit includes at least one explosive bolt. However, Yazejain does teach

wherein the mechanical connection unit includes at least one explosive bolt. “The safety arrangement further includes a plurality of securing elements interconnecting the forward chassis member and the rear chassis member. In one application, the securing elements are shear bolts or exploding bolts. The securing elements are adapted to fixedly retain the forward chassis member relative to the rear chassis member under normal operating conditions of the automotive vehicle and further adapted to fail under a predetermined load so as to permit the rear chassis member to slide rearwardly and upwardly relative to the forward chassis member.” Col 3, 50-65 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Silva to include the teachings of as taught by Yazejain to improve the safety of the system to disengage the passenger compartment quickly from the wheel base. “the present invention relates to an improved vehicle design which significantly reduces the possibility of severe injury or death by minimizing the transfer of deceleration forces to a vehicle occupant during a collision or impact through the absorption of energy and effective lengthening of the time within which motion of the vehicle occupant is arrested. The vehicle design of the present invention is also operative to divert the passenger compartment from the path of the vehicle's engine during a frontal collision.” Col 1 5-15

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724), and Silva (U.S. Pub No. 20210370921, in further view of Attia (U.S. Pat No.10611412)

Regarding Claim 16
As shown in the rejection above, Anderson, Silva, and Chiku disclosed the limitations of claim 1

Anderson, and Silva, does not explicitly teach wherein the mechanical connection unit includes at least one solenoid actuator. However, Attia does teach

wherein the mechanical connection unit includes at least one solenoid actuator. (“ Generally, during normal operation of the vehicle 50, the vehicle 50 may move normally on the road and the electronic system 400 may generate readings (e.g., from the sensors 420, 430 and/or 432). The distance sensor(s) 430 may detect that the car 50 is getting closer to an object (e.g., the distance to the object is getting shorter and/or the speed provided by the vehicle speed sensor 432 may provide a high value). Once the car 50 is at a pre-defined distance (e.g., measured using the distance sensors 430) from the object and with a particular speed (measured using the vehicle speed sensor 432), the control unit 410 may send a signal to open the valve 332. Opening the valve 332 may allow the compressed air to flow from the compressor 350 to the piston 200. The compressed air may cause an extension of the piston 200. Extending the piston 200 may lift the compartment 104 from the default position. After lifting the compartment 104 a pre-determined distance (e.g., a few inches), the control unit 410 may close the valve 332, which cuts off the flowed air. For example, the piston 200 may lift the compartment 104 a few inches (e.g., 2 inches) creating a gap (e.g., the angle 210) between the chassis 102 and compartment 104 before the car hits the object (as shown in association with FIG. 14). As soon as the car 50 hits the object, the deceleration sensor(s) 420 may present a signal to the control unit 410. The signal from the deceleration sensor(s) 420 may provide information to enable the processor 440 of the control unit 410 to determine an amount of shock force. Depending on the shock force determined by the processor 440, the control unit 410 may determine whether or not to open the valve 332.” Col 14 25-60 System uses a piston which is actuated by hydraulics or air, a solenoid is a piston activated by electro magnets. Changing the piston to a solenoid is mere substitution of components which will give the known result of moving the body relative to the platform. When combined with the other prior art, the solenoid will detect the body from the platform to improve vehicle safety.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva to include the teachings of as taught by Attia to improve the safety of the system by moving the passenger compartment into a crash safe mode which improves the safety of the system by transitioning to a safer crash configuration. “The present invention seeks to provide a solution for the multiple collision problem and the problem of passengers stopping too quickly. The present invention may ensure full safety of the passengers during front or rear collisions by providing a movable compartment. The movement of the compartment gives more distance to absorb the energy and decelerate the force of the impact slowly over time. The movement of the compartment keeps the occupants on their seats rather than allowing them to be forced forward, so that the occupants may not hit inside portions of the car (e.g., the steering wheel, dashboard, windshield, seats, etc.). Keeping the occupants in the seating of the vehicle may ensure a full protection of the internal human organs from internal damages, because the occupants do not move from their seats.” Col 1, 39-55

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724), and Silva (U.S. Pub No. 20210370921, in further view of Lu (U.S. Pat No. 8892304) and Les Schwab (Lowering Suspension)

Regarding Claim 18
As shown in the rejection above, Anderson, and Silva, disclosed the limitations of claim 1

Anderson, and Silva, does not explicitly teach further comprising an elevation unit operable to selectively permit contact between the body and at least one of the wheels. However, Lu does render obvious

further comprising an elevation unit operable to selectively permit contact between the body and at least one of the wheels. “The RBHR 41 also performs plausibility checks for sensor reliability to discern a confidence level in the information received from the pre-crash sensing system 10 regarding the target vehicle bumper or doorsill height data. Thus, the DSST 40, by setting the desired reference ride-height based upon the remote sensor information, i.e., the pre-crash sensing system 10, sets the framework for systematic decision making by the RBHR 41. The RBHR 41, however, is the primary controller within this architecture for robust occupant protection. As explained in more detail below, the RBHR 41 intelligently adjusts the electronic air suspension valves 27 to reach and maintain the desired vehicle ride-height of the host vehicle to achieve improved robust occupant protection. This automatic fine tuning of the ride-height of the host vehicle is carried out once imminent crash conditions are satisfied until approximately 30-40 ms prior to the impact event. By continuously adjusting the ride-height based upon feedback from the host vehicle 50 state conditions as well as the target vehicle dynamics, the present system 20 improves alignment to maximize the effectiveness of structural interaction between the host and target vehicles.” Col 4 38-60 System will adjust the suspension ride height of the own vehicle before a collision to improve safety during the collision. The system houses an elevation unit which would selectively permit contact between the body and at least one of the wheels when the system lowered the ride height by a certain amount.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva to include the teachings of as taught by Lu to Combine to improve safety “a vehicle crash safety system is provided. The system includes a pre-crash sensing system configured for gathering and/or receiving target vehicle ride-height data, and at least one actuator operatively coupled to the sensing system and configured for adjusting a height of a portion of a host vehicle responsive to a command from the sensing system. A timing of the command is responsive to an estimated dynamic response time of the at least one actuator. In another aspect of the embodiments of the present invention, a vehicle crash safety system is provided. The system includes a pre-crash sensing system configured for gathering and/or receiving target vehicle ride-height data, and at least one actuator operatively coupled to the sensing system and configured for changing a height of a portion of the vehicle responsive to a command from the sensing system. The pre-crash sensing system is also configured for generating the command responsive to a level of downforce to be applied to a road surface by at least one vehicle wheel.” Col 1 45-62.

The act of lowering the ride height to contact the body of the vehicle is well known in the art and is rendered obvious as shown by Les Schwab’s article “lowering suspension” which states that a drawback of lowered suspension is “Potential Rubbing on Parts or Tires: Poorly done or extreme lowering can cause suspension and steering parts to contact each other, the wheels or the tires. It could also cause tires to rub the body during turns or going over bumps.” It is well known in the art that by lowing the ride height to a certain degree, the tires will come in contact with the body of a vehicle. This will cause friction between the body and the wheels which causes a braking force on the vehicle. Normally this is avoided in the art as this would cause damage to the wheels and body. Additionally the unchecked friction would cause the wheels to lock causing the vehicle to slide uncontrollably. This is the reason for Anti-lock brakes, which are required by law on new vehicles in the US, is to improve vehicle safety to be able to control the vehicle in the condition of maximum brake power required by the user. This outcome of lowering suspension to have the body contact the wheels is well known in the art and therefore would have been obvious to combine with one skilled in the art as is shown in that this type of contact is actively avoided by car manufacturers and users as it is detrimental to normal safe operation of the vehicle. However, this means it is well known and conventional if it were desired by the industry to lower the ride height of the vehicle to cause contact between the wheels and body if said result were desired.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724), and Silva (U.S. Pub No. 20210370921, in further view of Lu (U.S. Pat No. 8892304), Les Schwab (Lowering Suspension), and Chiku


Regarding Claim 19
As shown in the rejection above, Anderson, Silva, Lu, and Less Schwab disclosed the limitations of claim 18

Lu further teaches

wherein the safety control module is programmed to prompt operation of the elevation unit in transitioning the body from a drive arrangement to an escape arrangement in a coordinated fashion with transitioning [[of the mechanical connection unit]] from the first state to the second state. “The RBHR 41 also performs plausibility checks for sensor reliability to discern a confidence level in the information received from the pre-crash sensing system 10 regarding the target vehicle bumper or doorsill height data. Thus, the DSST 40, by setting the desired reference ride-height based upon the remote sensor information, i.e., the pre-crash sensing system 10, sets the framework for systematic decision making by the RBHR 41. The RBHR 41, however, is the primary controller within this architecture for robust occupant protection. As explained in more detail below, the RBHR 41 intelligently adjusts the electronic air suspension valves 27 to reach and maintain the desired vehicle ride-height of the host vehicle to achieve improved robust occupant protection. This automatic fine tuning of the ride-height of the host vehicle is carried out once imminent crash conditions are satisfied until approximately 30-40 ms prior to the impact event. By continuously adjusting the ride-height based upon feedback from the host vehicle 50 state conditions as well as the target vehicle dynamics, the present system 20 improves alignment to maximize the effectiveness of structural interaction between the host and target vehicles.” Col 4 38-60 System is activating when detection of a collision event, the transition unit also reacts in response to an imminent collision and moves the vehicle from a first to second state

Anderson, Silva, Lu, and Les Schwab do not explicitly teach transitioning the body from a drive arrangement to an escape arrangement in a coordinated fashion with transitioning of the mechanical connection unit from the first state to the second state. However, Chiku does explicitly teach

wherein the safety control module is programmed to prompt operation of the [[elevation]] mechanical unit in transitioning the body from a drive arrangement to an escape arrangement in a coordinated fashion with transitioning of the mechanical connection unit from the first state to the second state. “In this way, when a collision is predicted, before the vehicle collides with the collision object, the passenger compartment is moved in the direction opposite to the traveling direction, the speed of the passenger compartment is reduced, and the movement of the passenger compartment Since the impact of the collision is applied to the passenger compartment with the energy reduced, the collision energy applied to the passenger can be effectively reduced.” Pg. 3 par 5. See pg. 3. System will enact the transitioning of the mechanical unit before an imminent collision. Lu teaches changing the elevation immediately before a collision. By combining the two systems, the vehicle will in a coordinated fashion activate the elevation and mechanical connection units to improve safety of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva, Lu, and Les Schwab to include the teachings of as taught by Chiku to improve the safety of the system by moving the passenger compartment into a crash safe mode which improves the safety of the system by transitioning to a safer configuration immediately before a collision. This would improve system safety as “an object of the present invention is to provide a vehicle safety device that can effectively reduce collision energy applied to an occupant.” Pg. 2 par 4.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub No. 20170225724), Silva (U.S. Pub No. 20210370921, Lu (U.S. Pat No. 8892304), and Chiku


Regarding Claim 20
As shown in the rejection above, Anderson, Silva, disclosed the limitations of claim 1

Anderson, Silva, do not explicitly teach wherein the safety control module is further in communication with an air ride system of the AV and is programmed to prompt operation of the air ride system. However, Lu does explicitly teach

Lu further teaches

wherein the safety control module is further in communication with an air ride system of the AV and is programmed to prompt operation of the air ride system “The possible responses of a vehicle to an impending collision, and the timing of the responses, will depend to a degree on the types of actuators (whether slow-response or fast-response) present in the vehicle. As defined herein, a relatively fast-response actuator is an actuator capable of producing relatively rapid, real time changes in an associated vehicle parameter (for example, the height of a portion of the vehicle) and which can produce continuous adjustments in the vehicle parameter responsive to sensed information which is continuously changing as a target vehicle approaches. In addition, these relatively rapid changes may be achieved in any desired actuation mode or direction.” Col 3, 30-41; “In the air-based embodiment of the suspension system, the adjustable suspension system 25 includes one or more adjustable valves 27 having both a valve position regulation for inlet airflow, and a valve position regulation for outlet airflow. That is, the inlet airflow and outlet airflow of the valve can be controlled to dynamically adjust the suspension height. Height adjustment may be available for the front suspension, rear suspension, or independently at each corner of the vehicle in the vicinity of each wheel location. However, other types of known adjustable suspension units 25 may be utilized as well. The present invention is not meant to be limited solely to an air adjustable suspension unit. For example, hydraulic and electronic suspension units could also be used in cooperation with the present control system and method.” Col 2-3 60-10

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva to include the teachings of as taught by Lu to Combine to improve safety “a vehicle crash safety system is provided. The system includes a pre-crash sensing system configured for gathering and/or receiving target vehicle ride-height data, and at least one actuator operatively coupled to the sensing system and configured for adjusting a height of a portion of a host vehicle responsive to a command from the sensing system. A timing of the command is responsive to an estimated dynamic response time of the at least one actuator. In another aspect of the embodiments of the present invention, a vehicle crash safety system is provided. The system includes a pre-crash sensing system configured for gathering and/or receiving target vehicle ride-height data, and at least one actuator operatively coupled to the sensing system and configured for changing a height of a portion of the vehicle responsive to a command from the sensing system. The pre-crash sensing system is also configured for generating the command responsive to a level of downforce to be applied to a road surface by at least one vehicle wheel.” Col 1 45-62.

Anderson, Silva, Lu, do not explicitly teach in concert with the mechanical connection unit.. However, Chiku does render obvious

wherein the safety control module is further in communication with an air ride system of the AV and is programmed to prompt operation of the air ride system in concert with the mechanical connection unit “In this way, when a collision is predicted, before the vehicle collides with the collision object, the passenger compartment is moved in the direction opposite to the traveling direction, the speed of the passenger compartment is reduced, and the movement of the passenger compartment Since the impact of the collision is applied to the passenger compartment with the energy reduced, the collision energy applied to the passenger can be effectively reduced.” Pg. 3 par 5. See pg. 3. System will enact the transitioning of the mechanical unit before an imminent collision. Lu teaches changing the elevation immediately before a collision. By combining the two systems, the vehicle will in a coordinated fashion activate the elevation and mechanical connection units to improve safety of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Silva, and Lu to include the teachings of as taught by Chiku to improve the safety of the system by moving the passenger compartment into a crash safe mode which improves the safety of the system by transitioning to a safer configuration immediately before a collision. This would improve system safety as “an object of the present invention is to provide a vehicle safety device that can effectively reduce collision energy applied to an occupant.” Pg. 2 par 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668            

                                                                                                                                                                                            /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668